Title: The American Peace Commissioners to John Jay, 2 Apr. 1786
From: American Peace Commissioners,Adams, John,Jefferson, Thomas
To: Jay, John


          
            
              Sir—
            
            

              Grosvenor Square

              April 2d. 1786
            
          


          Soon after our meeting together in London, We had a Conference with
            the Secretary of State for foreign Affairs in which we communicated to him, the joint
            Commission of Congress for negotiating a Treaty of Commerce with Great Britain, and left
            an attested Copy of it in the Hands of his Lordship. at the same time His Lordship was
            informed that as the Commission was limited to two years duration, which would expire on
            the twelfth of May We should be ready to confer upon the subject of it with his
            Majesty’s Ministers: but as one of us would be obliged to return in a short time to
            Paris it was wished that an early oppertunity might be taken to see, upon what Points we
            could agree and to discuss those in which at first we might differ.
          His Lordship after harping a little on the old string the
            Insufficiency of the Powers of Congress to treat and to compell a compliance with
            Treaties, said He would lay the matter before the Ministry and the King—In a few Days
            his Lordship meeting one of us, proposed in his own name and that of Mr. Pitt that as the Project already communicated contained
            many political regulations We should prepare a project of a treaty merely commercial,
            The next day at the office it was said to the Under Secretary of State Mr. Fraser, his Lordship not being there, that the project
            already proposed, was in our opinion, the best that could be devised for the mutual
            Interest of the two Nations: but if any parts of it were objectionable in the minds of
            the Ministry, we were ready to enter into a Candid disquisition of them, and to receive
            any Counterproject, which might contain the sense of the Cabinet—but that untill we knew
            which articles were objected to it would be in vain for us to attempt a new Draught: We
            could only repeat the proposition of the former one, Mr.
            Fraser reported this Conversation to his Principal, who directed him to write us, that
            as the former Project contained many political Regulations his Lordship wished to
            receive a Plan of a Treaty merely Commercial, We accordingly sent five or six articles
            of the former Plan, and proposed them as a Treaty of Commerce, which we suppose would be
            a good one and except in one point as compleat as we can expect—The Point we mean is the
            Priviledge of ships built in the U. S.—it is much to be wished that such ships, might
            enjoy in the British Dominions as ample Priviledges as British built Ships, whether
            owned or navigated by Americans or not, and we should now add an Article to that
            Purpose, if there was the smallest Symptom of an Inclination to treat at all. But there
            is not. There is no Party, nor Individual here in favour of a Treaty, but upon the
            Principle that the U.S. will retaliate, if there is not one, all agree, that if America
            will suffer England to packett (that is their Expression) all her navigation, England
            would be unwise not to avail herself of the advantage
          The negotiation with Portugal is brought to a conclusion, as far as
            her Minister here has Authority to proceed—We propose to execute the Treaty and hope to
            receive the Counterpart executed by the Chevalier De Pinto, before our Commission
            expires. The Treaty itself shall be transmitted to Congress as soon as it is finished,
            and we shall not trouble you with a tedious detail of Projects &
            Counterprojects—Yet the enclosed Copies of Parts of a Letter, concerning Flour and
            Privateering and Contraband, may be necessary for our Justification—
          We have the honor to inclose Copies of Letters, from Mr. Carmichael, of the 5th. of
            April, from Mr. Barclay of the 5th. April, from the Comte D Expilly & Mr.
            Lamb to Mr. Carmichael dated Algiers 26. March—
          We have every reason to fear, that the negotiation with the turks
            will be very tedious and expensive, upon the present Plan, and without success—our
            Commission to Constantinople expires in a few days and we have no new Commission to this
            Power which enables us to send agents and indeed the sublime Port is so great a Power
            that it’s Dignity would be offended, if such a Measure were attempted. There are reasons
            to expect that a Minister to that Court would be well received & that our
            Commerce & Naval Stores would be there an Object
          We have the honor to be

          
            
              J. A }
            
          
          
            
              T. Jef—
            
          
        